PER CURIAM: *
The attorney appointed to represent Shane Ray Doescher has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Doescher has responded to counsel’s motion, moving for leave to file a “controlling supplemental amendment.” Doescher has also moved this court to reconsider its previous without-prejudice denial of counsel’s motion to withdraw, and he has filed two motions for the appointment of counsel.
Our independent review of counsel’s brief, Doescher’s response, and the record discloses no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. All other motions are DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in. 5th Cir. R. 47.5.4.